Title: From John Adams to North Carolina Legislature, 11 January 1799
From: Adams, John
To: North Carolina Legislature


To the Legislature of the State of North Carolina
GentlemenPhyladelphia Jan. 11. 1799

I have received, in a polite and friendly Letter from His Excellency Governor Davie, your very honourable Address Subscribed by Mr Mathers Speaker of the House of Commons  and by Mr Smith the speaker of the senate on the 24 of last month.
A Confirmation of the American System, from the Commencement and during the Progress of the War in Europe, so full and explicit as this from the Legislature of a state so populous & powerfull as North Carolina, is an happy omen of for the Union, Honor, safety and Prosperity of these states
Whether those Persons who began the Revolution in France, had for their object the Improvement of their own political situation and the Establishment, of a Government on Principles of rational Liberty or not it is plain they were not Masters of the Subject; and have been driven in succession over the Precipice, like the Waves of the sea before a storm Hurricane. For some years past their Conduct has been so excentric & extravagant, that at present the most friendly office We can do them is to oppose & resist their Efforts to do Mischief to all others as well as to themselves.

John Adams